EXHIBIT 10.3

 

REFERRAL AND SALES REPRESENTATIVE AGREEMENT



This Referral and Sales Representative Agreement (this "Agreement") is made and
entered into this 30th day of September 2008 and is effective as of the
Effective Date, as defined below, by and between TransFirst, LLC, a Delaware
limited liability company ("TransFirst"), and Bar Harbor Bank & Trust, a
financial institution organized under the laws of Maine ("Financial
Institution"), as follows:

RECITALS



        A. TransFirst is engaged, through its relationship with Merchant Banks
where necessary, in the business of providing "Payment Processing Services,"
which for purposes of this Agreement shall mean the provision of: (i) all
services necessary to authorize, data capture and process (and when permitted by
the applicable Card Associations, settle and reconcile) transactions effected by
merchants with holders of Cards, including without limitation Visa/Interlink,
MasterCard/Maestro, American Express, Discover and Diners Club/Carte Blanche,
(ii) check guarantee and electronic check acceptance services, (iii) gift card
services, and (iv) other related products and services, all in accordance with
and subject to the terms and conditions of a Merchant Agreement (defined below).
Unless the context requires otherwise, Payment Processing Services includes new
merchant application underwriting, merchant customer service, chargeback and
retrieval processing, point of sale hardware deployment and service, interchange
settlement and risk management. Payment Processing Services does not include any
card issuing or related activities or services, or sponsoring the aforementioned
types of transaction cards.

        B. Beginning on the Effective Date, Financial Institution desires to
refer to TransFirst merchant customers of Financial Institution that seek
Payment Processing Services under the terms of this Agreement.

        C. Beginning on the Effective Date, TransFirst and Financial Institution
desire for TransFirst to provide sales resources to solicit and offer
TransFirst’s Payment Processing Services to the merchant customers of Financial
Institution.

 

AGREEMENTS

In consideration of the mutual promises hereinafter set forth, TransFirst and
Financial Institution agree as follows as of the Effective Date:

 1.  Definitions

     For purposes of this Agreement, the following words and phrases shall be
     defined as follows:

      a.  "Acquired Merchant Agreements" shall have the meaning set forth in
          Section 3(g) of this Agreement.
      b.  "Card" means a credit or debit card issued directly by, or pursuant to
          a license granted by or on behalf of, a Card Association.
      c.  "Card Association" means Visa, MasterCard and any other association or
          card issuer having proprietary rights to and clearing and oversight
          responsibilities with respect to any credit or debit card used to
          effect transactions for which certain Payment Processing Services are
          provided pursuant to this Agreement, and includes any debit card
          network utilized to authorize and settle any debit card used to effect
          transactions for which certain Payment Processing Services are
          provided pursuant to this Agreement.
      d.  "Confidential Information" shall have the meaning set forth in Section
          13(a) of this Agreement.
      e.  "Effective Date" shall have the meaning set forth in Section 16(g) of
          this Agreement.
      f.  "Event of Default" shall have the meaning set forth in Section 6(b)(i)
          of this Agreement.
      g.  "Exercise Notice" shall have the meaning set forth in Section 3(g) of
          this Agreement.
      h.  "Existing Merchants" means those merchants that are part of the
          Existing Portfolio that is purchased by TransFirst pursuant to the
          Merchant Portfolio Purchase Agreement.
      i.  "Existing Portfolio" shall have the meaning set forth in Section 4 of
          this Agreement.
      j.  "FI Indemnitees" shall have the meaning set forth in Section 2(f) of
          this Agreement.
      k.  "Financial Institution Marks" shall have the meaning set forth in
          Section 3(e) of this Agreement.
      l.  "Indemnified Contract" shall have the meaning set forth in Section
          3(h) of this agreement.
      m.  "Lead Management System" means the system by which Financial
          Institution provides to TransFirst (i) daily data feeds of customer
          contact information related to all new business demand deposit
          accounts and commercial loan accounts opened with Financial
          Institution within the previous twenty-four (24) hours of such daily
          report, and (ii) customer contact information for all branch referrals
          of merchants interested in Payment Processing Services.
      n.  "MasterCard" means MasterCard International.
      o.  "Merchant" means a Referred Merchant, a TransFirst Sourced Merchant or
          an Existing Merchant.
      p.  "Merchant Agreement" means a merchant processing agreement, in form
          and content acceptable to TransFirst, among TransFirst, Merchant Bank
          and an acceptable merchant or business for the processing through
          TransFirst of such Merchant’s Card transactions.
      q.  "Merchant Bank" means a financial institution designated by TransFirst
          to act as an acquirer of Card transactions pursuant to a Merchant
          Agreement.
      r.  "Merchant Portfolio Purchase Agreement" means that certain Merchant
          Portfolio Purchase Agreement between Financial Institution,
          TransFirst, and Columbus Bank & Trust Company, a Georgia state banking
          corporation, dated September 30, 2008.
      s.  "Net Revenue" means the sum of the revenue paid to TransFirst (or its
          Merchant Bank) by Merchants (including Existing Merchants) for
          processing Card transactions, including without limitation recurring
          discount fees, interchange fees, authorization fees (including
          American Express and Discover Card), statement fees, and TransLink
          fees, less (i) all interchange fees, dues, assessments and other
          charges imposed by Card Associations with respect to the provision of
          Payment Processing Services to such Merchants and (ii) the
          authorization, capture and settlement costs related to such fees for
          such period of time. For the avoidance of doubt, non-recurring,
          one-time fees and charges are not included in Net Revenue.
      t.  "Non-Transferable Contract" shall have the meaning set forth in
          Section 7(a) of the Merchant Portfolio Purchase Agreement.
      u.  "Payment Processing Services" shall have the meaning set forth in the
          Recitals to this Agreement.
      v.  "Referred Merchants" means merchants, other than Existing Merchants
          and TransFirst Sourced Merchants, that:
           i.   Are existing customers of Financial Institution or its
                affiliates or are generated through a branch referral at one of
                Financial Institution’s (or its affiliates’) branch locations;
           ii.  Are referred by Financial Institution or its affiliates to
                TransFirst for Payment Processing Services, either (A) on the
                initial list of Financial Institution’s commercial customers
                provided to TransFirst pursuant to Section 3(e)(iii), or (B)
                through the Lead Management System;
           iii. Do not at the time of referral already receive Payment
                Processing Services from TransFirst, whether through a direct or
                indirect relationship with TransFirst;
           iv.  Enter into Merchant Agreements with TransFirst; and
           v.   Begin processing Card transactions with TransFirst.
     
      w.  "Sale Notice" shall have the meaning set forth in Section 3(g) of this
          Agreement.
      x.  "TF Indemnitees" shall have the meaning set forth in Section 3(h) of
          this Agreement.
      y.  "TransFirst Sales Force" shall have the meaning set forth in Section
          2(d) of this Agreement.
      z.  "TransFirst Sourced Merchant" means each merchant, other than a
          Referred Merchant or Existing Merchant, that enters into a Merchant
          Agreement as a direct result of solicitation by a member of the
          TransFirst Sales Force who is dedicated exclusively to sales
          activities in support of this Agreement. For the avoidance of doubt,
          TransFirst Sourced Merchants shall not include any merchant that, at
          the time of solicitation by the TransFirst Sales Force, already
          receives Payment Processing Services from TransFirst, whether through
          a direct or indirect relationship with TransFirst.
      aa. "VISA" means VISA U.S.A., Inc.

 2.  Duties and Obligations of TransFirst

      a. TransFirst shall be responsible for screening and processing all
         merchant applications in accordance with accepted criteria established
         by TransFirst and its Merchant Bank, and for preparing all Merchant
         Agreements and other documents necessary to process transactions
         pursuant to applicable Card Association rules.
      b. TransFirst shall, on behalf of acceptable Referred Merchants that enter
         into Merchant Agreements, provide Payment Processing Services including
         processing for payment or collection valid credit or debit transactions
         entered into by such Merchants with qualified cardholders by honoring
         valid Cards in accordance with the terms and conditions of the
         applicable Merchant Agreement.
      c. TransFirst agrees to pay Financial Institution, as full consideration
         and compensation for the performance of all of Financial Institution’s
         duties and obligations hereunder, as follows:
          i.   TransFirst shall pay to Financial Institution monthly cash
               installments of fifteen thousand eight hundred thirty-three and
               33/100 dollars ($15,833.33) per month, payable in arrears, for
               the sixty (60) consecutive month period beginning November 1,
               2008, with the first monthly installment payable in arrears for
               the month of November 2008 on December 1, 2008, and each
               subsequent monthly installment payable in arrears on the first
               business day of the month following the month for which such
               payment is owed.
          ii.  Solely with respect to Existing Merchants that are part of the
               Existing Portfolio purchased by TransFirst pursuant to the
               Merchant Portfolio Purchase Agreement, TransFirst shall pay to
               Financial Institution ten percent (10%) of the Net Revenue paid
               to TransFirst with respect to such Existing Merchants.
          iii. Solely with respect to Referred Merchants, TransFirst shall pay
               to Financial Institution twenty percent (20%) of the Net Revenue
               paid to TransFirst with respect to such Referred Merchants.
          iv.  Solely with respect to TransFirst Sourced Merchants, TransFirst
               shall pay to Financial Institution five percent (5%) of the Net
               Revenue paid to TransFirst with respect to such TransFirst
               Sourced Merchants.
          v.   TransFirst will pay to Financial Institution a one-time fee of
               fifty dollars ($50.00) for each Referred Merchant that begins
               processing Card transactions with TransFirst and that is referred
               to TransFirst by Financial Institution or its affiliates pursuant
               to a branch referral from one of Financial Institution’s or its
               affiliate’s branch locations in connection with a written sales
               incentive program established by Financial Institution to
               compensate those employees of Financial Institution who refer
               merchants to TransFirst. For the avoidance of doubt, the fee to
               be paid pursuant to this Section 2(c)(v) shall not be paid with
               respect to Existing Merchants or TransFirst Sourced Merchants.
          vi.  TransFirst shall be entitled to receive and retain one hundred
               percent (100%) of all cash advance reverse interchange fees,
               pursuant to the applicable Card Association rules and
               regulations, with respect to Financial Institution’s cash
               advances processed by TransFirst. Notwithstanding the foregoing,
               TransFirst will pay Financial Institution one dollar ($1.00) per
               cash advance transaction processed by TransFirst for Financial
               Institution.
     
         Financial Institution shall be paid such compensation provided for in
         clauses (ii) through (vi) of this Section 2(c) not later than the tenth
         (10th) business day of the month with respect to transactions occurring
         in the immediately preceding month.
     
         
         TransFirst shall, at its sole expense, provide and deploy sales
         resources to solicit merchants referred by Financial Institution and
         other prospective merchant processing customers for TransFirst’s
         Payment Processing Services (the "
         TransFirst Sales Force
         "). The TransFirst Sales Force may, at TransFirst’s sole discretion,
         consist of one or more sales representatives, TransFirst’s call center,
         and/or any affiliates or employees of TransFirst with experience in
         merchant processing customer solicitation. In performing sales
         activities with respect to prospective merchants referred to TransFirst
         under this Agreement, the TransFirst Sales Force shall not initiate
         unsolicited communications with prospective merchants that are
         excessive and unwanted. TransFirst may adjust the composition of the
         TransFirst Sales Force and/or increase or decrease the number of
         personnel constituting the TransFirst Sales Force at TransFirst’s sole
         discretion based on the level of referral and lead activity received
         from Financial Institution. TransFirst and Financial Institution hereby
         acknowledge and agree that Financial Institution shall not exercise any
         supervisory or management oversight over the TransFirst Sales Force,
         and no personnel part of the TransFirst Sales Force shall at any time
         be an employee of Financial Institution for any purpose. Financial
         Institution shall have no obligation with respect to the compensation
         of any member of the TransFirst Sales Force or any federal, state or
         local tax withholdings related thereto. Further, in no event shall any
         personnel part of the TransFirst Sales Force qualify for, or be paid by
         Financial Institution, any employment benefits of any kind.
      d. TransFirst will designate a relationship manager to work with Financial
         Institution to maintain and grow the parties’ merchant transaction
         processing business and otherwise facilitate the services and
         transactions contemplated by this Agreement.
      e. TransFirst shall fully protect and indemnify Financial Institution, its
         directors, officers, agents, affiliates, attorneys and employees (the
         "FI Indemnitees") from and against any and all claims, liabilities,
         losses, damages or expenses incurred by or asserted against any FI
         Indemnitee by reasons of the gross negligence or intentional misconduct
         of any employee or agent of TransFirst.

     

     Duties and Obligations of Financial Institution
     
     
     
      a. 

     During the term of this Agreement, Financial Institution agrees to refer to
     TransFirst, on an exclusive basis, its current and prospective merchant
     customers seeking Payment Processing Services.
     
 3.  Except for the use of existing Service Providers as defined and
     contemplated under the Merchant Portfolio Purchase Agreement, Financial
     Institution agrees throughout the term of this Agreement that it will not
     (i) use the services of any bank, corporation or person other than
     TransFirst (with its Merchant Bank) for the presentation of Card items into
     the interbank clearing systems operated by MasterCard and Visa, or (ii)
     refer any person or entity seeking Payment Processing Services to any
     person or entity other than TransFirst.
 4.  Notwithstanding anything to the contrary, the restrictions in this
     Agreement shall not prohibit Financial Institution from servicing or
     referring to another provider of Payment Processing Services any Merchant
     or prospective merchant (i) whose Merchant Agreement has been terminated by
     TransFirst, or (ii) that is referred to TransFirst by Financial Institution
     pursuant to this Agreement but as to which TransFirst has, after receipt of
     all application and credit information required by TransFirst as a part of
     its merchant boarding process, elected not to enter into a Merchant
     Agreement. The provisions of this Section 3 shall not be deemed to preclude
     Financial Institution from general advertisement of its services or other
     marketing activity not specifically targeting Merchants.
 5.  Financial Institution agrees to honor and process any charges or debits to
     any merchant’s deposit account with Financial Institution directed or
     requested by TransFirst or Merchant Bank pursuant to the terms of any
     Merchant Agreement or other authorization by such Merchant.
 6.  Financial Institution shall (i) encourage its branch personnel to provide
     information regarding merchant processing to commercial customers and to
     refer to TransFirst those current and prospective merchants expressing an
     interest in Payment Processing Services; (ii) permit TransFirst to hold
     periodic training sessions with Financial Institution’s personnel at such
     times and frequency as are agreed to by Financial Institution, (iii) on a
     date no later than ten (10) days after execution of this Agreement by the
     parties, provide to TransFirst a list of contact information for all
     business demand deposit accounts with Financial Institution as of the date
     of execution of this Agreement; (iv) within thirty (30) days of the
     execution of this Agreement, implement and utilize the Lead Management
     System; (v) promote TransFirst’s Payment Processing Services as a product
     available to Financial Institution’s prospective merchant customers on
     Financial Institution’s website, (vi) to the extent practicable, permit
     TransFirst to include marketing materials related to its Payment Processing
     Services that are approved by Financial Institution, in Financial
     Institution’s reasonable discretion, in Financial Institution’s mailings to
     business and commercial customers; and (vii) grant TransFirst a
     non-exclusive, non-transferable, limited license to use Financial
     Institution’s trade names, trademarks, logos and designations (the
     "Financial Institution Marks") during the term of this Agreement for the
     limited purpose of fulfilling and performing TransFirst’s duties and
     obligations under this Agreement. TransFirst acknowledges that all rights
     in and to the Financial Institution Marks, including without limitation any
     graphic representations thereof, are and shall remain vested in Financial
     Institution, and all rights accruing from TransFirst’s use of the Financial
     Institution Marks shall inure to Financial Institution. TransFirst shall
     provide to Financial Institution for Financial Institution’s prior written
     approval representative copies of all of the materials on which Financial
     Institution Marks may appear, including without limitation print materials
     and materials for television, radio, Internet or otherwise. TransFirst
     shall not use any materials which may contain or display Financial
     Institution Marks prior to obtaining such approval, and TransFirst shall
     modify or cause to be modified each such material as reasonably requested
     by Financial Institution with respect to the Financial Institution Marks.
     For clarity, nothing in this Agreement shall be construed as providing
     TransFirst with any rights to change or otherwise modify the Financial
     Institution Marks.
 7.  Financial Institution covenants and agrees to provide TransFirst with a
     list of all business demand deposit accounts newly opened with Financial
     Institution within twenty-four (24) hours of such accounts being opened
     through daily data feeds into the Lead Management System, provided that
     prior to the implementation of the Lead Management System pursuant to
     Section 3(e)(iv), Financial Institution shall provide such daily list of
     new accounts to TransFirst in an electronic format agreed upon by the
     parties.
 8.  In the event that Financial Institution or any of its affiliates acquire a
     merchant processing portfolio or a controlling interest in any person or
     entity that maintains a merchant processing portfolio, Financial
     Institution shall offer to assign and transfer (to the extent assignable)
     to TransFirst some or all of the merchant agreements related to such
     portfolio (the "Acquired Merchant Agreements"), subject to negotiation in
     good faith between Financial Institution and TransFirst of financial and
     other reasonable contractual terms for such assignment. To effect such an
     assignment, Financial Institution shall promptly notify TransFirst in
     writing of such acquisition and provide TransFirst with a reasonable period
     of time, not to exceed forty-five (45) days from the date Financial
     Institution first notifies TransFirst of its offer to transfer the Acquired
     Merchant Agreements to TransFirst, to conduct due diligence on, and propose
     a conversion plan for, the Acquired Merchant Agreements. Even if Financial
     Institution and TransFirst do not reach an agreement for TransFirst to
     purchase the Acquired Merchant Agreements, Financial Institution shall
     offer TransFirst a right of first refusal to purchase any such Acquired
     Merchant Agreements should Financial Institution subsequently desire to
     sell such Acquired Merchant Agreements to an unrelated third party.
     Pursuant to this right of first refusal, Financial Institution shall
     provide TransFirst with written notice of its intent to sell the Acquired
     Merchant Agreements pursuant to a bona fide third party offer (the "Sale
     Notice"), which Sale Notice shall include details regarding the terms,
     conditions and price of the proposed sale to the third party, and
     TransFirst shall have fifteen (15) business days from the date of delivery
     of the Sale Notice to notify Financial Institution in writing of its intent
     to purchase the Acquired Merchant Agreements subject to the Sale Notice
     (the "Exercise Notice") on the same terms and the same or a superior price
     as those offered by the third party and included in the Sale Notice. If
     TransFirst delivers to Financial Institution the Exercise Notice within the
     timeframe set forth above, the parties shall conclude the purchase by and
     sale to TransFirst of the Acquired Merchant Agreements subject to the Sale
     Notice within thirty (30) calendar days of delivery to Financial
     Institution of the Exercise Notice. If TransFirst fails to deliver the
     Exercise Notice to Financial Institution within fifteen (15) business days
     of Financial Institution’s delivery of the Sale Notice to TransFirst, or if
     the parties do not conclude the purchase and sale of the Acquired Merchant
     Agreements subject to the Sale Notice within thirty (30) calendar days
     after delivery to Financial Institution of the Exercise Notice, Financial
     Institution may proceed with a sale of the subject Acquired Merchant
     Agreements to the third party on the terms and at the price set forth in
     the Sale Notice.
 9.  In the event that TransFirst decides not to enter into a Merchant Agreement
     with a merchant referred to it by Financial Institution pursuant hereto as
     a result of the prospective merchant’s failure to meet TransFirst’s
     underwriting standards or for any other reason determined by TransFirst in
     its sole discretion, Financial Institution may request that TransFirst
     reconsider providing Payment Processing Services to such merchant, provided
     that Financial Institution agrees to indemnify TransFirst, its Merchant
     Bank and their respective directors, officers, agents, affiliates,
     attorneys and employees (collectively, the "TF Indemnitees") as set forth
     below, and the Merchant Agreement with such merchant will be deemed an
     "Indemnified Contract" hereunder. With respect to each Indemnified
     Contract, Financial Institution shall fully protect and indemnify the TF
     Indemnitees from all risk and losses that may be incurred by TransFirst as
     a result of processing Card transactions under such Indemnified Contract
     and against all claims, liabilities, damages or expenses incurred by or
     asserted against such TF Indemnitees in any way relating to or arising in
     connection with any Indemnified Contract, except in the case of TransFirst,
     to the extent that part or all of any such loss was caused primarily by the
     gross negligence or intentional misconduct of TransFirst in performing the
     Payment Processing Services with respect to the Indemnified Contract.
     Notwithstanding the foregoing, nothing in this Section 3(h) shall be
     construed to require TransFirst to enter into a Merchant Agreement with any
     party, and TransFirst may at any time refuse to enter into, modify or
     terminate, any Merchant Agreement in its sole discretion.
 10. To the extent permitted by applicable law, Financial Institution agrees to
     use reasonable efforts to notify TransFirst of its receipt of any notice of
     levy, assertion of a lien, or writ or order of garnishment or attachment
     relating to any Merchant’s deposit account with Financial Institution used
     in connection with TransFirst’s Payment Processing Services, and Financial
     Institution shall use reasonable efforts to notify TransFirst within a
     reasonable time in the event its deposit relationship with any such
     Merchant should be discontinued or terminated for any reason.
     Notwithstanding the foregoing, Financial Institution shall not be required
     to institute any special processes or procedures in order to identify and
     communicate matters as to which notification hereunder would be required,
     nor shall Financial Institution be required to provide notification or to
     share any customer information where, in the reasonable judgment of
     Financial Institution, doing so would violate any law, regulation, rule or
     order. To the extent that Financial Institution maintains a deposit account
     for any Merchant, Financial Institution shall provide such deposit account
     on terms (including terms relating to fees and other charges) that are no
     less favorable to such Merchant than those provided by Financial
     Institution generally to its commercial bank customers for deposit
     accounts.
 11. Financial Institution shall fully protect and indemnify the TF Indemnitees
     from and against any and all claims, liabilities, losses, damages or
     expenses incurred by or asserted against any TF Indemnitee by reasons of
     (i) the gross negligence or intentional misconduct of any employee or agent
     of Financial Institution, or (ii) any inaccuracy or material omission in
     any merchant information submitted to TransFirst by Financial Institution
     to the extent such inaccuracies or omissions were known to the Financial
     Institution or its employees at the time the merchant information was
     submitted to TransFirst.
 12. Financial Institution will maintain a designated relationship manager to
     work with TransFirst to maintain and grow the parties’ merchant transaction
     processing business and otherwise facilitate the services and transactions
     contemplated by this Agreement.

Transfer of Existing Merchants



        Financial Institution has an existing portfolio of merchants with which
it has merchant processing relationships (the "Existing Portfolio"), and the
parties hereto desire that Financial Institution sell to and TransFirst (and its
designated Merchant Bank as the "Buyer Parties" under the Merchant Portfolio
Purchase Agreement) purchase from Financial Institution such Existing Portfolio
in accordance with the terms and conditions of the Merchant Portfolio Purchase
Agreement, which is being entered into contemporaneously with this Agreement.
The closing and consummation of the Merchant Portfolio Purchase Agreement being
a condition precedent to the parties’ obligations hereunder.



Ownership of Merchant Agreements and Merchant Relationships

        Except with respect to Non-Transferable Contracts retained by Financial
Insitution pursuant to Section 7 of the Merchant Portfolio Purchase Agreement,
Financial Institution agrees and acknowledges that the Payment Processing
Services relationship between TransFirst and Merchants and all rights and
interests in, to and under the Merchant Agreements shall, as between TransFirst
and Financial Institution, be owned exclusively by TransFirst upon the Effective
Date and thereafter, and Financial Institution shall have no rights of any kind
in such Merchant relationships or Merchant Agreements.

Term and Termination of Agreement

 a. The original term of this Agreement shall commence upon the Effective Date
    and shall continue for a period of ten (10) consecutive years thereafter.
    Unless terminated earlier pursuant to another provision hereof, this
    Agreement shall automatically renew for one (1) year renewal terms at the
    end of the original term and at the end of each renewal term, unless
    TransFirst or Financial Institution provides written notice of non-renewal
    to the other party at least one hundred twenty days (120) days before the
    end of the current term or renewal term.
 b. Either Financial Institution or TransFirst may terminate this Agreement
    prior to expiration of the then applicable term as follows:
     i.  Upon an Event of Default, the non-breaching party may terminate this
         Agreement by giving thirty (30) days prior written notice specifying
         the grounds for Termination, unless the defaulting party cures such
         default prior to the end of the notice period, as extended for an
         additional thirty (30) day period if the breaching party commences
         action to remedy the default promptly after such notice and proceeds
         diligently thereafter. If not so cured, the non-breaching party may
         then give a second written notice after expiration of the period for
         cure, terminating this Agreement no earlier than ten (10) days after
         such notice. An "Event of Default" means (i) the failure to pay when
         due any amount payable by one party to the other under the terms of
         this Agreement or the Merchant Portfolio Purchase Agreement; (ii) a
         material breach by a party of its obligations under this Agreement or
         the Merchant Portfolio Purchase Agreement; (iii) material and repeated
         breaches, which individually or collectively constitute a material
         default, by a party in the performance of any duty or obligation under
         this Agreement or the Merchant Portfolio Purchase Agreement; or (iv)
         solely as to TransFirst’s right to terminate, Financial Institution’s
         failure to satisfy the condition to TransFirst’s obligation to
         consummate the acquisition of the Merchant Portfolio pursuant to
         Section 2(c) of the Merchant Portfolio Purchase Agreement; or
     ii. Immediately upon giving the other party written notice of termination
         if: (A) the other party is subject to any voluntary or involuntary
         proceeding seeking bankruptcy, reorganization or debt consolidation of
         the non-terminating party under federal or state bankruptcy or
         insolvency laws; (B) there is appointed a trustee, administrator,
         receiver, custodian, liquidator, conservator or the like for the
         non-terminating party or over all or substantially all such party’s
         assets; (C) the other party makes an assignment of all or substantially
         all its assets for the benefit of creditors; or (D) the non-terminating
         party fails to perform due to a force majeure event under Section 16(b)
         that continues for sixty (60) or more consecutive days.

 c. In no event shall the termination of this Agreement transfer to Financial
    Institution any ownership or other interest in or to the Merchant
    Agreements, which shall continue to be owned free and clear by TransFirst
    and/or the Merchant Bank. In addition, termination of this Agreement shall
    not result in the termination of the Merchant Agreements or trigger any
    right by Financial Institution to assign the Merchant Agreements to a third
    party.
 d. Upon expiration or termination of this Agreement, TransFirst’s obligation to
    make payments to Financial Institution pursuant to (i) Section 2(c)(i) of
    this Agreement for any such payments scheduled to be due and payable after
    the time of termination and (ii) Sections 2(c)(ii) through 2(c)(vi) of this
    Agreement for any Payment Processing Services provided by TransFirst from
    and after the time of termination of this Agreement, shall cease, and any
    monies owing from either party to the other shall become due and payable at
    the time of termination.

Non-Solicitation

        Financial Institution agrees that during the term of this Agreement and
for a period of one (1) year following the expiration or termination hereof,
Financial Institution shall not directly or indirectly, whether on behalf of
itself or any other party, solicit for the purpose of providing Payment
Processing Services any Merchants referred to TransFirst by Financial
Institution.

Independent Contractors

It is agreed that neither TransFirst nor Financial Institution shall act, or
undertake to act, in any way whatsoever, as the agent for the other for any
purpose whatsoever unless expressly authorized herein. TransFirst and Financial
Institution shall be considered, deemed and held for all purposes hereunder to
be independent contractors, and each shall solely determine on its own behalf
the manner, fashion and means by which it accomplishes and performs its duties
and obligations hereunder. Neither TransFirst nor Financial Institution shall
have the right to supervise or direct the other as to such matters and each
party shall be solely responsible for the actions of its own employees or agents
employed to accomplish or perform its respective duties hereunder. It is not the
intention of the parties hereto to form or create any partnership or joint
venture for any purpose whatsoever.

TransFirst’s Discretion

TransFirst shall have and retain the right, in its sole discretion, to accept or
reject any merchant application submitted by a prospective merchant referred to
TransFirst by Financial Institution for review and consideration by TransFirst,
or to modify, discontinue, or terminate any Merchant Agreement or account. In
this regard, Financial Institution agrees not to make any representations to any
prospective merchant concerning the probability of TransFirst’s acceptance of
any application and further agrees to expressly indicate to any prospective
merchant that acceptance or rejection of any application for a Merchant
Agreement or account is solely within TransFirst’s discretion. TransFirst agrees
to use reasonable efforts to notify Financial Institution before notifying the
Merchant or prospective merchant if TransFirst intends to reject or terminate
the Merchant or prospective merchant.

Compliance with Laws, Card Association Rules

Each party will comply with all applicable laws, rules and regulations,
including Card Association rules and regulations, in the provision of their
respective services hereunder. The Card Association rules and regulations shall
control to the extent they are inconsistent with the terms and conditions of
this Agreement. Financial Institution agrees to become and remain at all times
during the term hereof registered and otherwise qualified with Visa, MasterCard,
and other applicable Card Associations as required by applicable Card
Association rules to perform its duties and obligations under this Agreement,
and to notify TransFirst promptly in writing of Financial Institution’s receipt
of any notice by or from any Card Association asserting any violation or failure
by Financial Institution to comply with or perform any of its obligations under
applicable Card Association rules. Financial Institution and TransFirst shall
cooperate with each other and with TransFirst’s Merchant Bank to complete and
maintain during the term of this Agreement any necessary registrations of
Financial Institution with the respective Card Associations.

Entire Agreement, New York Law, Jurisdiction and Venue, Arbitration

 a. This Agreement constitutes the entire agreement between the parties, and all
    prior or contemporaneous agreements or representations are merged herein.
    This Agreement shall be governed by and construed in accordance with the
    laws of the State of New York and to the extent applicable, the laws of the
    United States of America. The parties agree that the exclusive venue and
    place of jurisdiction for any litigation arising from or related to this
    Agreement shall be the State or Federal courts located in New York, New
    York.
 b. With the exception of an action for injunctive relief commenced pursuant to
    Section 13 of this Agreement, any and all claims, demands, disputes or
    controversies of any kind or nature between the parties hereto arising out
    of or relating to this Agreement, its construction, performance or alleged
    breach hereof, which is not otherwise settled by agreement of the parties,
    shall be submitted to, determined and decided by binding arbitration, by a
    single arbitrator, held in New York, New York in accordance with the rules
    and procedures of the American Arbitration Association.

Attorneys Fees and Costs

Each of Financial Institution or TransFirst shall be liable for and shall
indemnify and reimburse the other for any and all reasonable attorneys’ fees and
other costs and expenses paid or incurred by such other party resulting from any
breach by the indemnifying party of any of the terms or conditions of this
Agreement.

Non-Disclosure of TransFirst’s and Merchant’s Affairs

 a. Financial Institution and TransFirst acknowledge that each may disclose or
    learn proprietary, secret or confidential information or data relating to
    the other party and its respective operations, employees, products,
    services, clients, customers or potential customers, and merchant pricing
    and marketing plans related to the Payment Processing Services and the terms
    of this Agreement ("Confidential Information") during the course of this
    Agreement and in connection with the transactions contemplated hereunder.
    The party receiving the Confidential Information (including any Merchant
    Bank designated by TransFirst) shall: (i) use such Confidential Information
    solely for the purposes of carrying out its obligations hereunder; (ii)
    maintain such Confidential Information in confidence, except to the extent
    necessary to carry out the purposes of this Agreement, in which event
    written confidentiality restrictions shall be imposed upon the parties to
    whom such disclosures are made; (iii) use at least the same degree of care
    in maintaining such Confidential Information’s secrecy as the party uses in
    maintaining the secrecy of its own confidential information, but in no event
    less than a reasonable degree of care; and (iv) return all copies, notes,
    packages, diagrams, computer memory media and all other materials containing
    any portion of the Confidential Information to the disclosing party upon its
    request.
 b. Information shall not be considered Confidential Information to the extent,
    but only to the extent, that such information: (i) is already known to the
    receiving party free of any restriction at the time it is obtained; (ii) is
    subsequently learned from an independent third party free of any restriction
    and without breach of this Agreement; (iii) becomes publicly available
    through no wrongful act of the receiving party; (iv) is independently
    developed by the receiving party without reference to any Confidential
    Information of the other party; or (v) is required to be disclosed by law.
    For the avoidance of doubt, contact information for Merchants and other
    information related to Merchants learned or developed by TransFirst by
    virtue of its Payment Processing Services relationships with such Merchants
    shall not be treated as Confidential Information of Financial Institution.
 c. The parties recognize that Financial Institution is under an obligation, as
    a matter of law, to implement and maintain a comprehensive
    information-security program designed to (i) ensure the security and
    confidentiality of customer information, (ii) protect against any
    anticipated threats or hazards to the security of integrity of such
    information and (iii) protect against unauthorized access to or use of such
    information that could result in substantial harm or inconvenience to
    Financial Institution’s members. TransFirst acknowledges that Financial
    Institution, as a matter of law, is required to obtain contractual assurance
    from TransFirst that it has policies, procedures, and appropriate measures
    in place with regard to the services contemplated by this Agreement,
    designed to meet Financial Institution’s obligations as more particularly
    set forth above. TransFirst warrants, therefore, that it does have policies,
    procedures, and appropriate measures in place designed to meet those
    obligations. Financial Institution shall be afforded the opportunity, upon
    reasonable notice to TransFirst, to monitor TransFirst in order to confirm
    that it has satisfied its obligations set forth in this paragraph.
    TransFirst shall provide reasonable access to Financial Institution to
    audits, summaries of test results, or other equivalent evaluations
    undertaken by TransFirst from time to time, designed to ensure the
    integrity, security and confidentiality of customer information.
 d. The obligations of the parties set forth in this Section 13 shall survive
    Termination of this Agreement. If either party breaches the provisions of
    this Section 13, the non-breaching party will suffer irreparable harm and
    the total amount of monetary damages for any injury to such party will be
    impossible to calculate and therefore an inadequate remedy. Accordingly, the
    non-breaching party may (i) seek temporary and permanent injunctive relief
    against the breaching party or (ii) exercise any other rights and seek any
    other remedies to which the non-breaching party may be entitled to at law,
    in equity and under this Agreement for any violation of this Section 13.
    Permitted Disclosures
    . Notwithstanding the foregoing, Financial Instition may publicly disclose
    this Agreement to the extent it deems such disclosure necessary or advisable
    under applicable U.S. and State securities laws and regulations, or the
    rules of any applicable exchange upon which the securities of the Fiancial
    Institution’s publicly owned holding company are actively traded.

Notices

All notices (including requests, consents or waivers) made under this Agreement
will be in writing and delivered by personal delivery, facsimile, electronic
mail or other electronic means (in which case the recipient will provide
acknowledgment within one business day separately from any machine-generated
automatic reply), or by prepaid means providing proof of delivery. Notices are
effective upon receipt; provided, however, that notices delivered by electronic
mail or other electronic means will not be effective unless the sender receives
acknowledgement of receipt from the recipient, which acknowledgement shall not
include any machine-generated automatic reply. Notices shall be delivered to the
following addresses:

TransFirst:         Marla Knutson
                                TransFirst, LLC
                                371 Centennial Parkway
                                Louisville, CO 80027
                                Facsimile: 303-417-1021
                                Email: mknutson@transfirst.com

With a Copy To:         Andrew Rueff
                                TransFirst Holdings, Inc.
                                5950 Berkshire Lane, Suite 1100
                                Dallas, Texas 75225
                                Facsimile: 214-453-7739
                                Email: arueff@transfirst.com

Financial Institution: David W. Thibault
                                Bar Harbor Bank & Trust
                                P.O. Box 400
                                82 Main Street
                                Bar Harbor, Maine 04609
                                Facsimile: 207-667-3545
                                Email: dthibault@bhbt.com

At any time, either party may, by notice in writing to the other party, specify
another address as may be desired for the purpose of furnishing notice under
this Agreement.

Liability

IN NO EVENT WILL MERCHANT BANK, TRANSFIRST, FINANCIAL INSTITUTION OR THEIR
RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, REPRESENTATIVES OR AGENTS
BE LIABLE FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OF ANY KIND
TO ANY PARTY HERETO OR ANY THIRD PARTY ARISING FROM THE TRANSACTIONS HEREUNDER,
EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
Liability of Merchant Bank and TransFirst for any and all causes, excluding
fraud, whether arising out of negligence, breach of contract, tort or otherwise,
shall, in the aggregate, not exceed the amounts owed to Financial Institution by
TransFirst hereunder for the six (6) calendar months preceding the tort, breach
or other event giving rise to the alleged cause of action, provided, that if
this Agreement has been in effect for less than six (6) calendar months,
Merchant Bank’s and TransFirst’s liability shall be limited to the amounts owed
to Financial Institution by TransFirst hereunder for the time period that this
Agreement has been in effect. The limitations set forth in this Section 15 shall
apply whether or not the alleged breach or default is a breach of a fundamental
condition or term, or a fundamental breach, or if any limited warranty or
limited remedy fails of its essential purpose.

Miscellaneous Provisions Assignment. This Agreement shall not be assignable by
Financial Institution without the prior written consent of TransFirst, which
consent shall not be unreasonably withheld; provided that no consent shall be
required to assign this Agreement if assigned to (a) any affiliate of Financial
Institution, (b) in the case of a merger, consolidation or similar transaction
involving Financial Institution, to the surviving entity, or (c) in the case of
the sale or transfer of all or substantially all of Financial Institution’s
assets or capital stock, to the purchaser of such assets or capital stock;
provided further that the assignee is not a competitor of TransFirst. An
"affiliate" of a party means any entity directly or indirectly controlling,
controlled by or under common control with that party. TransFirst may assign
this Agreement without consent. Force Majeure. A party to this Agreement shall
be released from liability hereunder for failure to perform any of the
obligations herein where such failure to perform occurs by reason of any act of
God, fire, flood, storm, earthquake, tidal wave, communications failure,
sabotage, war, military operation, national emergency, mechanical or electrical
breakdown, civil commotion, strikes, or the order, requisition, request or
recommendation of any governmental agency or acting governmental authority, or
either party’s compliance therewith or government pro-ration, regulation, or
priority, or any other cause beyond either party’s reasonable control whether
similar or dissimilar to such causes. Paragraph Headings. All paragraph headings
contained herein are for descriptive purposes only and the language of such
paragraph shall control. Binding Effect; Third Party Beneficiaries. This
Agreement is binding upon the parties hereto, their successors and their
permitted assigns. This Agreement is for the benefit of the parties hereto and
the Merchant Bank, which is an intended third-party beneficiary of this
Agreement. No Waiver. Waiver or delay by any party in asserting or exercising
any right against the other party under this Agreement does not constitute a
waiver of that or any further right or remedy against said party. Severability.
If any part of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remainder of the
Agreement shall not in any way be affected or impaired. Effective Date. This
Agreement shall be effective as of November 1, 2008 (the "Effective Date").

 

[Signatures on the following page.]

 

            IN WITNESS WHEREOF, the parties have executed this Agreement as of
the date first above written.

BAR HARBOR BANK & TRUST                 TRANSFIRST, LLC

By: ________________________                     By: ________________________
      Name: __________________                            Name:
__________________
      Title: ___________________                             Title:
___________________

 



 

